Campbell, J.,
delivered the opinion of the court.
The lien is enforceable if the right of action on the bond is not barred.
It is not barred, first, because the time of the absence from and residence out of this State by the obligors since the cause of action accrued is not to be taken as any part of the time limited for the commencement of an action on it (Code 1871, sect. 2157) ; and, secondly, because, both of said obligors having died before the expiration of the time limited for an action on the bond to be brought, an action might be brought on it at any time within one year after the date of letters testamentary or of administration granted to an executor or administrator of such decedent, and such letters have not yet been granted. Code 1871, sect. 2162.
Decree affirmed, and leave to answer the bill within thirty days after this judgment shall have been certified to the court below.